Citation Nr: 9927755	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for right ear 
infection.

3.  Entitlement to service connection for a left shoulder 
dislocation.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The claims of entitlement to service connection for 
hemorrhoids, right ear infection, left shoulder dislocation 
and cervical spine disability are, in each instance, not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hemorrhoids, right ear infection, left shoulder dislocation 
and cervical spine disability are, in each instance, not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Hemorrhoids

II.  Right Ear Infection

III.  Left Shoulder Dislocation

IV.  Cervical Spine Disability

The veteran is seeking service connection for hemorrhoids, 
right ear infection, left shoulder disability and cervical 
spine disability.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the claims for these issues are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §  3.303(a) (1998).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran contends that he suffers from hemorrhoids.  He 
contends that he had experienced hemorrhoids since 1993 but 
did not seek treatment until August 1997.  In regard to his 
right ear, the veteran said that he experienced constant 
right ear discomfort with and without ear infections.  He 
said the problem was first encountered in 1994 and had 
progressively become worse since then.  He would experience a 
build-up of wax in his ear.  He said that his ear would 
become infected every few months and that he used Cortisporin 
drops.  He further contends that he originally injured his 
left shoulder during a parachute drop in 1993.  He believes 
he has not fully recovered from the incident and that his 
left shoulder is weaker than his right shoulder.

The veteran has also alleged that he suffers from pain in the 
cervical spine.  He contends that he developed the condition 
due to the many hours he spent in an aircraft overlooking 
radar and other equipment as well as experiencing G-forces 
while flying.  He said that he has to "crack" his neck to 
relieve the stress.  

The veteran had active military service from August 1987 to 
August 1997.  He served as an aviation crewman, as a 
navigator and as a weapons system officer.  He was afforded 
multiple physical examinations from 1987 to 1995.  His health 
status was also routinely noted on Air Force Form 1042, 
Medical Recommendation for Flying or Special Operational 
Duty, and on Air Force Form 1446, Medical Examinations - 
Flying Personnel.  As an aviation crewman, the veteran's 
flight status was always an issue.  Theoretically, any 
condition that interfered with his ability to fly was 
recorded.  Also the number of days of being "grounded" were 
recorded on the respective forms or in the service medical 
records (SMRs).

The SMRs contain no information regarding any complaint of, 
or treatment for, hemorrhoids.  The physical examinations are 
all negative for any findings of hemorrhoids.  There are 
several entries regarding treatment for otitis externa of the 
right ear, all in 1996.  The first instance was in May 1996 
where the veteran was treated for right ear pain.  He was 
noted to have a build-up of wax in the right ear.  The ear 
was irrigated.  He was treated again on June 7, 1996, for 
complaints involving his right ear.  He was diagnosed with 
otitis externa.  A follow-up clinic visit on June 11, 1996, 
reported that all symptoms were resolved.  Finally, the 
veteran was treated again in August 1996.  The SMRs reflect 
that the veteran was treated on a number of occasions for 
upper respiratory infections where there were pertinent 
findings regarding his right ear.

The first recorded treatment for a left shoulder problem 
occurred on October 6, 1993.  The veteran complained of left 
shoulder pain following an injury playing football.  He 
denied dislocation and there was no prior history of 
dislocation.  He was noted to hold his left arm against his 
body and had pain with abduction past 90 degrees.  An x-ray 
of the left shoulder was negative.  The assessment was 
strained left shoulder.  The veteran was then assigned to 
duty not involving flying (DNIF) for one to two weeks.  An 
entry dated October 19, 1993, reported a full range of motion 
of the left shoulder, described the shoulder as stable and 
nontender.  The veteran was returned to a flying status.  
There were no reports of any left shoulder problems on the 
veteran's subsequent physical examination in September 1995 
and no evidence of any further treatment.

The SMRs contain a Standard Form 507, Clinical Record Sheet, 
which was described as an addendum to the Report of Medical 
History completed as part of a physical examination dated in 
October 1992.  The SF 507 contained additional entries of 
various conditions that placed the veteran in a DNIF status 
and covered a period from October 1995 to June 1997.  There 
was no listing for hemorrhoids or a left shoulder problem.  
The veteran's treatment for his right ear in June 1996 was 
reflected.  Along with the SF 507 was a DD Form 2697, Report 
of Medical Assessment, dated in June 1997, which asked a 
number of questions regarding the veteran's health.  He 
replied that he experienced right ear and left shoulder pain 
and that he intended to seek disability from VA for those 
conditions.  Finally, the veteran was afforded x-rays of his 
left shoulder in March 1997 that were interpreted as 
unremarkable.  

The veteran's SMRs do not reflect any injury to the cervical 
spine.  However, they do record the veteran's complaints of 
cervical pain in the Report of Medical Assessment dated in 
June 1997.  An x-ray of the cervical spine from March 1997 
was interpreted to show minimal narrowing at the C6-C7 level; 
no pathology was assessed.  

The veteran submitted a statement in February 1998 that he 
described as a "personal medical assessment."  He gave a 
background for each of his claimed conditions and set forth 
his contentions for service connection as noted above.  The 
veteran's father submitted a statement in February 1998 that 
discussed a number of the veteran's complaints.  In regard to 
the veteran's right ear, his father said that such ear was 
constantly getting infected.  He also referred to the veteran 
injuring his left shoulder during a parachute jump.  

The veteran was afforded several VA examinations in February 
1998.  In regard to his right ear, the veteran related that 
he first noticed a build-up of wax in 1994.  He said that his 
external ear canal would get sore after prolonged picking and 
trying to clean the wax out.  He said that "even sounds 
appeared as if he was under water".  Physical examination 
reported that there was yellow cerumen in the right ear.  The 
tympanic membrane was not visible.  There was no evidence of 
inflammation or exudate at the time of the examination.  The 
mastoid was not tender or prominent.  There appeared to be no 
condition secondary to ear disease such as disturbance of 
balance or hearing loss.  The examiner stated that there was 
no evidence of active ear disease and no evidence of 
infection of the inner ear at the time of the examination.  
The examiner did not provide a diagnosis for a condition 
pertinent to the right ear.  The veteran was also afforded an 
audiogram that was interpreted to reveal normal hearing with 
excellent speech discrimination and normal middle ear 
function.

In regard to the veteran's left shoulder, he gave a history 
of dislocation during a parachute jump in 1993.  He had had 
no complications or sequela other than he felt that he had 
decreased strength and occasional aching in the left 
shoulder.  The examiner reported a range of motion that was 
the same in both the right and left shoulder.  He noted that 
there was no evidence of crepitus or laxity of the left 
shoulder joint.  X-rays of the left shoulder were interpreted 
as unremarkable.  The examiner did not find a condition to 
diagnosis with respect to the veteran's left shoulder.

The same examiner noted a history of hemorrhoids but noted 
that there were no external hemorrhoids present at the time 
of the examination.  

Also when examined by VA in February 1998, the veteran had a 
good range of motion of the cervical spine and no medical 
condition was diagnosed.  An x-ray of the cervical spine was 
interpreted to show a normal cervical spine. 

The veteran submitted a statement in November 1998, wherein 
he repeated his list of symptoms involving his right ear.  He 
also related that he did not think that all of the episodes 
of right ear treatment were contained in his SMRs.  He said 
that he was deployed overseas on five occasions between 1994 
and 1996.  He related that his right ear was irrigated on two 
occasions and treated for ear infections on two other 
occasions.  He said that only one of the treatments was 
reflected in his SMRs.  He also repeated his assertion of 
injury to his left shoulder during a parachute jump.  He said 
that he was treated by an Army field medic.  He later re-
injured it while playing flag football.  He said that his 
left shoulder was still not fully recovered and noticeably 
weaker than his right shoulder.  Finally, the veteran 
contended that he was not examined for hemorrhoids at his 
February 1998 examination.  He said that he provided a 
statement of his hemorrhoid problem to the examiner.  He said 
that he first noticed a problem with hemorrhoids in 1993.  
However, he did not seek treatment at any time until August 
1997.  He said that he was on terminal leave at the time and 
had outprocessed from his unit.  Therefore the treatment 
report was not included in his SMRs.  Regarding his cervical 
spine, he indicated that he still experiences "stress" in 
his neck which began in service as a result of the "G-
forces" to which he was exposed while flying.

In reviewing the evidence of record, the Board finds, in 
light of the reasoning advanced hereinbelow, that the veteran 
has failed to submit a well grounded claim for the issues 
discussed.  A diagnosis of a condition or treatment provided 
in service is not the same as establishing a disability for 
VA purposes.  Unless there is evidence of a continuing 
disability, there is no basis to establish service 
connection.

In this case, the veteran was treated on several occasions 
for otitis externa.  Even allowing for the additional 
treatments he referred to in his November 1998 statement, the 
results of the February 1998 VA examination are still at 
issue.  The veteran did not have a right ear disability at 
the time of his examination.  The report was very clear as to 
the lack of any finding of inflammation, infection, or 
disease.  There was no evidence of any type of hearing 
impairment in the right ear.  In short, even if there may be 
periodic flare-ups, there was no evidence of a chronic 
disease or disability.

The same is true for the veteran's left shoulder and 
hemorrhoid claims.  The veteran was treated for left shoulder 
pain in 1993.  The Board accepts his contention of an 
original injury in 1993 during a parachute jump.  However, 
those injuries, and treatment, occurred in 1993.  The x-rays 
in service in 1993 and 1997 were unremarkable for any 
residuals.  There were no findings in the SMRs to document 
any further problems with the left shoulder.  The veteran 
clearly maintained his flight status with no interference 
from the time he was returned to duty in October 1993.  In 
regard to his hemorrhoids, there is no evidence of record of 
a problem during service.  The veteran stated that he was 
treated on one occasion during his period of terminal leave 
and the Board has considered the one-time treatment.  He was 
asymptomatic at the time of his February 1998 VA examination 
whether personally observed by the VA examiner or by 
subjective statement of the veteran.  There was no evidence 
of a current disability at that time.  Moreover, the veteran 
has not provided any further evidence that he currently 
suffers from a hemorrhoid disability.  In short, there is no 
medical or other competent evidence showing that the veteran 
currently has a hemorrhoid, right ear, or left shoulder 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  His claims for service connection for these 
disabilities are, then, in each instance, not plausible.  As 
such, each of the claims, as was in each instance determined 
by the RO, is not well grounded.  38 U.S.C.A. § 5107(a).

In making the foregoing determinations, the Board would 
emphasize that the only evidence the veteran has offered in 
support of his claims that he has a current disability of 
hemorrhoids, right ear infection and left shoulder 
dislocation are his own unsubstantiated contentions and the 
statement from his father.  While the veteran is certainly 
capable of providing evidence of symptomatology, and his 
father can provide evidence of personal observation, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

With respect to the veteran's claim for service connection 
for cervical spine disability, the Board is constrained to 
point out that he is not shown to currently have any 
disability/pathology referable to such spinal segment.  In 
this regard, no pathology was assessed in conjunction with 
his above-cited March 1997 inservice x-ray of his cervical 
spine.  In addition, while there was a finding on such study 
of minimal narrowing at the C6-7 level, there was no 
indication of the same in conjunction with the x-ray afforded 
the veteran, relative to his cervical spine, when he was 
examined by VA in February 1998.  In the absence of evidence 
demonstrating any present disability or pathology referable 
to the veteran's cervical spine, a plausible claim for 
service connection therefor is not presented and, 
accordingly, such claim, as was determined by the RO, is not 
well grounded.  38 U.S.C.A. § 5107(a).

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for hemorrhoids, right ear 
infection, left shoulder dislocation and cervical spine 
disability is, in each instance, denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

